Citation Nr: 1232708	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  10-33 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran indicated in his August 2010 substantive appeal that he wanted to testify at a Travel Board hearing at the local RO before a Veterans Law Judge.  The RO did not schedule the requested hearing and sent the Veteran's claim to the Board for appellate adjudication.  The Board remanded the claim in March 2011 to schedule the Veteran for a Travel Board hearing.  A letter dated in October 2011 informed the Veteran and his attorney that he was scheduled for a hearing before a Veterans Law Judge in December 2011 at the St. Petersburg, Florida RO.  The Veteran's attorney sent a request to reschedule the hearing, because he had made several attempts to obtain a copy of the Veteran's claims file; however, he had still not received the requested copy.  A March 2012 letter indicated a copy of the Veteran's entire claims file was mailed to the Veteran's attorney.  Thereafter, the Veteran and his attorney was sent a letter in May 2012 informing the Veteran that he was scheduled for a Board hearing in June 2012 at the St. Petersburg, RO.  In June 2012, the day prior to the Veteran's scheduled Board hearing, the Veteran's attorney faxed a request for continuance of the Board hearing scheduled in June 2012 as the Veteran was unable to find transportation to the hearing.  The Veteran's attorney asked the RO to reschedule the hearing for a later date.  The RO did not reschedule the Veteran's Board hearing and forwarded the claims file to the Board.  In light of the foregoing, the Board finds that the Veteran's claim should be remanded to the RO to schedule the Veteran for another Board hearing at the local RO.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2011).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a Travel Board hearing at the RO before a Veterans Law Judge.  The Veteran and his attorney should be notified in writing of the date, time and location of the hearing.  A copy of the letter should be placed in the record.  

2. After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for the purpose of appellate disposition, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


